Mr. Chief Justice Alvey
delivered the opinion of the Court:
We think this refusal of the plaintiff’s motion was proper, under the circumstances disclosed by the affidavits of the parties. The defendant is shown to have been the agent and attorney of *241the deceased for several years prior to her death, and to have had in his hands and under his control a large amount of property, including a considerable sum of money.' It is not pretended that the services rendered in respect of this money and property by the defendant were to be gratis. And, having the money in his hands as attorney and agent, the defendant was entitled to deduct and retain a fair and reasonable compensation upon settlement of accounts. The question is, What is a fair and reasonable amount to which he is entitled for the services rendered; and this without regard to the question of lien, hy which the defendant, as agent or attorney, might claim to hold the balance in his hands until full compensation he made ? Dubois’s Appeal, 38 Pa. 231, 80 Am. Dec. 478; La Framboise v. Grow, 56 Ill. 197; Forsythe v. Beveridge, 52 Ill. 268, 4 Am. Rep. 612; Hill v. Brinkley, 10 Ind. 102; Frissell v. Haile, 18 Mo. 18. But the defendant is entitled to a lien upon the fund in his hands, for whatever amount may be due him for fees, and for disbursements made by him, as agent or attorney. Story, Agency, §§ 351, 352, 354, 383.
It seems to be a well-settled principle that an attorney at law has a lien on money in his possession collected for his client, to secure a reasonable compensation for professional services and disbursements, and that he can retain enough of the money to pay the general balance due him for such services and disbursements, although rendered in different suits or litigations. And it has been held that, in case where the client has died before the termination of the relation of client and attorney, the lien secures charges for services performed for the deceased as well as those performed for the representative of the estate of the deceased. Hurlbert v. Brigham, 56 Vt. 368.
In the case of Re Paschal (Texas v. White), 10 Wall. 483, 19 L. ed. 992, it was held that the attorney or solicitor, who is counsel in a cause, has a lien on moneys collected therein for his fees and disbursements in the same and in any suit or proceeding brought to recover other moneys covered by the same retainer. In that case, it was said by the court that “the lawyer in charge of a case acts both as solicitor and counsel. His serv*242ices in the one capacity and the other cannot be well distinguished. And, as a general rule, counsel fees, as well as those of attorney or solicitor, constitute a legal demand for which an action will lie. And whilst, as between party and party, in a cause, the statutory fee bill fixes the amount of costs to be recovered, as between attorney or solicitor and client, a different rule obtains. The claim of the attorney or solicitor in the latter case, even in England, extends to all proper disbursements made in the litigation, and to the customary and usual fees for the services rendered.” And in the same case it was said: “If no dishonesty appears the party will be left to his action. The attorney may have cross demands against his client, or there may be disputes between them on the subject proper for a jury or a court of law or equity to settle. If such appear to be the case, and no professional misconduct be shown to exist, the court will not exercise its summary jurisdiction.” In this case, we thin 1c the claim involved is one that is peculiarly appropriate for a jury to determine, under the pleadings in the case. We shall therefore affirm the order of the court below, and remand the cause for further proceedings.

Order affirmed and cause remanded.